DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The apparatus or method represented by figure 4.
The apparatus or method represented by figure 5.
The apparatus or method represented by figure 7.
The apparatus or method represented by figure 9A-B.
The apparatus or method represented by figure 10.
The apparatus or method represented by figure 11.
The apparatus or method represented by figure 12.
The apparatus or method represented by figure 12.
The apparatus or method represented by figure 15.
The apparatus or method represented by figure 21.
The apparatus or method represented by figure 22.
The apparatus or method represented by figure 23.
The apparatus or method represented by figure 24.
The apparatus or method represented by figure 26.
The apparatus or method represented by figure 27.
The apparatus or method represented by figure 28.
The apparatus or method represented by figure 31.
The apparatus or method represented by figure 32.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.  Note that corresponding apparatus and method claims may be rejoined if the apparatus control device is adapted to perform all corresponding method steps.  
Species a-r lack unity of invention because even though the inventions of these groups require the technical feature of that noted below, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sato et al. (JP 2007-216286 A), of record, in view of Binder et al. (US 2007/0000892 A1).  
Sato teaches:
A double-action friction stir joining system, comprising: 
a double-action friction stir joining device [friction stir welder shown in figure 1]; 
a dressing member [brush; 0024] ; 
a robot [robot, not shown; 0011]; and 
a control device [some form of control device is inherently present since a robot is present], 
wherein the double-action friction stir joining device includes: 
a pin member [center pin (1)] formed in a cylindrical shape and configured to be rotatable on an axis and reciprocatable in a direction along the axis; 
a shoulder member [shoulder pin (2)] formed in a cylindrical shape, into which the pin member is inserted, and configured to be rotatable on the axis and reciprocatable in a direction along the axis; 
a first rotary driver [motor (3); 0016] configured to rotate the pin member and the shoulder member on the axis, respectively; and 
a tool driver [motor (5)] configured to reciprocate the pin member and the shoulder member along the axis, respectively; 
wherein:
(A) operate the tool driver so that the pin member is thrusted into the shoulder member [see figure 3]; 
(B) operate the first rotary driver so that the shoulder member rotates [0016]
Sato does not teach:
a cleaning mechanism having the dressing member; 
wherein the control device is adapted to perform: 
(A); 
(B); and 
(C) operate the robot so that the robot holds the double-action friction stir joining device and the dressing member contacts an inner circumferential surface of the shoulder member.
Concerning the cleaning mechanism:
Note that Sato cleans the interior of the shoulder and the exterior of the pin with a brush; 0023-0024.
Binder teaches using a mechanically powered rotating brush to clean the inside of a welding nozzle; 0043.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the binder mechanical brush concept into Sato in order to automate the cleaning step of Sato.
Concerning the control device adapted to:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to program the control device of the robot to control every function of the cleaning steps in order to automate the process.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735   

/ERIN B SAAD/Primary Examiner, Art Unit 1735